DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 16 in the reply filed 26 April 2021 is acknowledged and the 35 U.S.C. 112 rejection thereto as outlined in the office action mailed 26 October 2020 is hereby withdrawn. 

Response to Arguments
Applicant’s arguments, see Applicant remarks page 12, first paragraph, filed 26 April 2021, with respect to claim 1 have been fully considered and are persuasive. Accordingly, the 35 U.S.C. 103(a) rejection of claim 1 has been withdrawn. 
In particular, Applicant argues that the arrangement of the SIS 35 (sample introduction system) of the prior work (i.e. Blackford 15 as cited in the previous office action) differs from the interconnection of the TPI (tracer particle introducer) as now claimed and further notes that in the prior work, liquid sample is input directly to the SIS at inlet 32. Applicant remarks that the SIS is then connected to a nebulizer as depicted in fig. 3 and as described in ¶ 36. Applicant further remarks that in contrast, the claim requires a liquid sample inlet that is connected directly (emphasis added) to a nebulizer 12/32 and also notes that the SIS is also connected to the nebulizer. Upon further consideration of the cited prior art documents, in 

Applicant’s further arguments regarding the claims dependent upon claim 1 have been considered, but are moot because claim 1 has been indicated allowable for the reasons described below in light of the withdrawal of the rejection thereto for the reasons noted above.

Applicant further argues that claims 19 and 20 recite largely similar features to claim 1 but present additional narrower features and should therefore be allowed in the event that claim 1 is allowable.
Regarding the above, the examiner agrees that each of claims 19 and 20 include the features of claim 1 that are allowable for the reasons described below and therefore each is hereby also indicated allowable in light of the amendments to each of said claims in Applicant’s reply filed 26 April 2021.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a particle detector apparatus for identifying particles in liquids comprising an extractor having a liquid sample inlet, and a nebulizer connected to the liquid sample inlet, a tracer particle introducer connected to the nebulizer, the tracer particle introducer injecting tracer particles of a known size, composition, and (emphasis added) concentration, when considered in combination with the other limitations as recited in claim 1 and when the connection between the liquid sample inlet connection is considered to be a direct connection to the nebulizer as remarked by Applicant in page 12, first paragraph of the remarks filed 26 April 2021.

As to claim 19: The claim is drawn to a particle detector for detecting and identifying sub 20 nm particles in liquid and recites similar features of claim 1 as well as additional features. Accordingly, because the claim is interpreted in the same manner regarding the connection between the liquid sample inlet being connected directly to the nebulizer (Applicant remarks page 14, first full paragraph note that the claim is to be interpreted in the same manner as claim 1) and because the claim includes the same features that render claim 1 allowable for the reasons noted above, the instant claim 19 is also indicated allowable for similar reasons.

 As to claim 20: The claim is drawn to a particle detector for detecting and identifying sub 20 nm particles in liquid, specifically Ultra Pure Water, and recites similar features of claim 1 and 19 as well as additional features. Accordingly, because the claim is interpreted in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856